   19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 1 of 8



__________________________________________________________________
                                              SO ORDERED,



                                              Judge Katharine M. Samson
                                              United States Bankruptcy Judge
                                              Date Signed: March 30, 2020

             The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________




                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 IN RE:    JERRY R. ADKINS                                              CASE NO. 19-50936-KMS
           PATRICIA A. ADKINS

           DEBTORS                                                                 CHAPTER 13

                              OPINION AND ORDER
                    SUSTAINING OBJECTION TO CONFIRMATION

       This matter came on for hearing on the Objection to Confirmation of Debtors’ Amended

Chapter 13 Plan (“Objection”), ECF No. 46, by creditor Edgefield Holdings LLC (“Edgefield”).

This proceeding is within the bankruptcy court’s core jurisdiction under 28 U.S.C.

§ 157(b)(2)(B),(K), and (L).

        Edgefield is the assignee of a $300,000 judgment against Debtors and one other individual.

According to Edgefield’s amended proof of claim, a large part of the debt is secured by Debtors’

home at 2533 Mercedes Drive, Biloxi, Mississippi (“Home”). The amended plan (“Plan”),

however, provides for avoidance of the judgment lien based on impairment of Debtors’ exemptions

under 11 U.S.C. § 522(b). Edgefield objects to confirmation based on this treatment of its claim

and on other grounds, all of which are premised on the Home’s value being considerably higher
    19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 2 of 8




than the amount in Debtors’ schedules. The dispositive question, then, is the value of the Home.

Based on the appraisal reports, expert testimony, arguments of counsel, and applicable law, the

Court values the Home at $304,976. The Objection is therefore sustained and the Plan ordered

amended based on this value.

                                           FINDINGS OF FACT

        The following facts, taken from the record, are not in dispute.

        In July 2017, Debtors and another individual consented to a $300,000 judgment in favor

of Hancock Bank under the terms of a promissory note and commercial guarantee. Cl. No. 9-1, Pt.

2 at 4-5. In November 2018, Hancock Bank assigned the judgment to Edgefield. Id. at 7-8. In May

2019, Debtors filed this chapter 13 case. ECF No. 1. As of the date of the petition, the amount of

the debt with post-judgment interest was $326,961.60. 1 Cl. No. 9-1, Pt. 2 at 2.

        The Home is subject to a prior interest, a February 2009 deed of trust (“Mortgage”)

evidenced by a proof of claim by the servicer of the underlying loan. See Cl. 1-1 at 22-35. The

amount of the Mortgage claim is $158,509.74. Id. at 2. And Debtors claim $139,000 in exemptions

in the Home. Sch. C, ECF No. 15 at 10.

        Edgefield’s claim is bifurcated, with $275,513.26 secured by the Home and $51,448.34

unsecured. Cl. No. 9-1 at 2. Edgefield calculated the secured portion by valuing the Home at

$573,023 then subtracting the Mortgage claim and the exemptions. Cl. No. 9-1, Pt. 2 at 1 n.1

($573,023.00 ₋ $139,000.00 ₋ $158,509.74 ₌ $275,513.26).




1
  The proof of claim is internally inconsistent, with an apparent typographical error on the form portion. The claim
form shows the amount as $362,961.60, and the attachment itemizing the judgment and the interest shows
$326,961.60. Compare Cl. 9-1 at 2, with Cl. 9-1, Pt. 2 at 2.

                                                         2
   19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 3 of 8




                                    CONCLUSIONS OF LAW

        “An allowed claim of a creditor secured by a lien on property in which the estate has an

interest . . . is a secured claim to the extent of the value of such creditor’s interest in the estate’s

interest in such property . . . and is an unsecured claim to the extent that the value of such creditor’s

interest . . . is less than the amount of such allowed claim.” 11 U.S.C. § 506(a). It follows that the

extent to which Edgefield’s judgment lien may be avoided depends on the value of the Home.

Applying § 506(a), Edgefield’s lien may be entirely avoided only if the Home is worth $297,509.74

(the sum of the Mortgage claim and the exemptions) or less.

                                        I. Debtors’ Valuation

        At hearing, Debtors offered the appraisal report and expert testimony of Daniel Schroeder

of Biloxi, Mississippi. Schroeder is a certified general appraiser, licensed real estate broker, and

licensed residential contractor. Tr., ECF No. 74 at 4. Over the past forty-three years, he has

performed more than 10,000 residential appraisals. Id. at 4-5. Based on comparable sales and the

Home’s condition, Schroeder calculated $223,860 as the Home’s market value. Id. at 21-22.; Schr.

Rep., ECF No. 68 at 4, 5. Finding comps by location was problematic because the Home is big—

6480 square feet, including four bedrooms, five full bathrooms, one half-bathroom, and two

fireplaces. Schr. Rep. at 4; Tr. at 11 (“We could not find any in the immediate area that sold that

were 6,000 square foot.”). So Schroeder focused instead on comparable age, the Home being forty-

eight years old. Tr. at 11. He searched other older subdivisions to find three comps that were,

respectively, forty years old, fifty-four years old, and thirty-nine years old. Schr. Rep. at 4; Tr. at

16. For Comps 1 and 3, he had to look as far as Bay St. Louis (approximately 22 miles from the

Home) and Pascagoula (approximately 27 miles from the Home). Schr. Rep. at 4; Tr. at 17. But




                                                   3
   19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 4 of 8




Comp 2 was only 0.18 miles from the Home. Schr. Rep. at 4. And at fifty-four years old, it was

also closest in age. Id.

        All these houses were significantly smaller than the Home, ranging from approximately

4200 to 5000 square feet. Id. Schoeder adjusted for the noncomparable square footage by first

performing a computer-aided regression analysis for each comp to calculate the value of the land

without the house. Tr. at 15-16. Then he subtracted the land value from the selling price. Id. at 15.

From there, he derived a price per square foot by which to multiply the difference between the size

of the Home and the size of the comp. Id. Finally, he used market-based dollar amounts to adjust

the comps up or down for differences between each comp and the Home in the number and kind

of amenities. Id. at 12. For example, each full bathroom or fireplace was worth $2000, an in-

ground swimming pool was worth $8000, and an inground pool with a pool house was worth

$10,000. Id. at 13-14.

        Schroeder also considered the Home’s “physical deterioration.” Schr. Rep. at 5; Tr. at 9

(“[The] house has so many physical delayed maintenance and conditions that it would have been

hard to compare that to another house.”). He took photographs of the Home inside and out showing

multiple conditions of serious disrepair, including a second floor balcony with a wooden railing

so rotten it was “absolutely dangerous,” fascia board so rotten that a long piece had fallen off the

Home and still lay where it landed, and a bedroom wall where squirrels that had invaded the attic

chewed holes “right through the wallpaper on two spots.” Tr. at 10; Schr. Rep. at 21, 25 (photos).

Taking as a baseline his estimate of the Home’s value in average condition, Schroeder used his

past experience as a contractor, his ongoing experience performing bank appraisals for homes

under construction, frequent conversations with builders, and industry cost guides to calculate and

subtract $124,000 as the “cost to cure.” Tr. at 11, 18-19, 21. But Schroeder also said this figure



                                                 4
   19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 5 of 8




was simply the midpoint of a cost range, the high point of which was $137,000. Id. at 31. For this

reason, he agreed with the $130,000 that Edgefield’s expert estimated as the cost to cure. Id.

       Finally, because “listings set the ceiling,” Schroeder considered the asking price of a house

for sale across the street from the Home. Id. at 22. That house is half the size of the Home and lists

for approximately $300,000 or $81.36 per square foot. Id. at 22-23; Schr. Rep. at 6. Observing that

smaller properties sell for more per square foot than larger properties, Schroeder said “[t]here is

no way that the [Home] in average condition could be any higher than that” and corroborated that

statement with his comps unadjusted at $74.68, $59.20, and $64.72 per square foot. Tr. at 23; Schr.

Rep. at 4.

                                     II. Edgefield’s Valuation

       Edgefield offered the appraisal report and expert testimony of Everette Ladner of Gulfport,

Mississippi. Like Schroeder, Ladner is a certified general appraiser and licensed real estate broker.

Tr. at 35-36; Ladner Rep., ECF No. 67 at 28. He holds an SRA, the highest national appraisal

designation for residential properties. Tr. at 36. Over the past thirty-two years, he has performed

thousands of residential appraisals in the Gulfport area. Id. at 36-37. He inspected the Home inside

and out, but took photographs of only the exterior, at Debtors’ request. Id. at 40. Like Schroeder,

he based his appraisal on comparable sales and the Home’s condition. Id. at 40-41. But Ladner

calculated a much higher market value of $420,000. Id. at 46.

       Unlike Schroeder, who prioritized age over location for his comps, Ladner prioritized

location. Id. at 41. The four properties he selected were all within three to five miles of the Home.

Id. They were located, respectively, in Bayou Oaks, Bayou View, Bent Oaks, and Waterside. Id.

at 42-43. Like the subdivision where the Home is located, these subdivisions have “water




                                                  5
      19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 6 of 8




influence,” which Ladner said “tends to upgrade the type of houses in the subdivision.” Id. at 42-

43.

         Ladner’s comps were all much newer than the Home, having been built between 1996 and

2006, whereas the Home was built in 1972. Ladner Rep. at 5. Explaining why he did not select

properties of comparable age, he said, “[Y]ou can’t always go by the chronological age.” Tr. at 44.

Instead, Ladner used “effective age.” Id. at 44-45. Effective age is a subjective concept; “if you

drive by the house and you look at the condition and you look at the style, how old do you think

[the house] is.” Id. Ladner estimated twenty years as the effective age of the Home, if $130,000 in

repairs were performed, and ten years as the effective age of all his comps. Id. at 45.

         Like Schroeder’s comps, Ladner’s all were significantly smaller than the Home, with the

largest measuring 4,634 square feet. Ladner Rep. at 5. As did Schroeder, Ladner adjusted the

comps for size. Tr. at 44. He began like Schroeder began, by subtracting the land value from the

selling price. Id. But from there, Ladner’s procedure diverged. Ladner “extracted” the contribution

of various improvements by subtracting $100,000 from all his comps across-the-board. Id. at 44,

52. He calculated this adjustment based on the ten-year difference between the effective age of the

comps and the effective age of the Home and an annual depreciation of 2.5 percent. Id. at 52. This

$100,000 adjustment got the Home “update[ed] to our comps.” Id. at 62. Debtors’ counsel asked

Ladner how the same adjustment could apply to both the newest comp and the oldest comp:

         Q: It’s normal for a 13-year-old home to have the same $100,000 adjustment as a
         23-year-old home?

         A: If the effective ages are similar, and so—like I said, you’re using the wrong
         terminology and that’s the reason I say it’s incorrect. You’re saying chronological
         age. I’m talking effective age. You can’t use the chronological.

Id. at 52.




                                                 6
   19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 7 of 8




       Ladner did not adjust for individual amenities, because he does not believe buyers think

that way. Id. at 53 (“To have a $500,000 house and I’m going to sit here and adjust $2,000 for [a]

fireplace, I don’t think buyers are doing that.”). Instead, he considered the amenities as part of

overall value. Id.

                                    III. The Court’s Valuation

       “The Bankruptcy Code does not prescribe any particular method of valuing collateral, but

instead leaves valuation questions to judges on a case-by-case basis.” Fin. Sec. Assurance Inc. v.

T-H New Orleans Ltd. P’ship (In re T-H New Orleans Ltd. P’ship), 116 F.3d 790, 799 (5th Cir.

1997). As this Court has previously recognized, “[t]he bankruptcy court is not bound by valuation

opinions or reports submitted by appraisers” and may: (1) “form its own opinion as to the value of

property in bankruptcy proceedings”; (2) “accept an appraisal in its entirety”; or (3) “give weight

only to those portions of an appraisal that assist the Court in its determination.” In re Grind Coffee

& Nosh, LLC, No. 11-50011-KMS, 2011 WL 1301357, at *6 (Bankr. S.D. Miss. Apr. 4, 2011).

       The Court rejects Ladner’s comps based on “effective age” and a $100,000 across-the-

board adjustment in favor of Schroeder’s comps based on actual age, which the Court believes in

this instance align more accurately with the Home’s true market value. The Court also accepts

Schroeder’s estimate of $124,000 as the cost to cure.

       Of all the comps, the most useful is Schroeder’s Comp 2, which at 0.18 miles away in the

same neighborhood and fifty-four years old is most like the Home in both location and age. The

selling price of Comp 2 yields a price per square foot of $59.20. Schr. Rep. at 4. For comparison,

Schroeder’s valuation of the Home after necessary repairs yields $53.68 per square foot, a figure

consistent with the market reality that larger houses sell for less per square foot than smaller

houses. But the Court also recognizes the truth in Ladner’s testimony that a decision based on one



                                                  7
   19-50936-KMS Dkt 77 Filed 03/30/20 Entered 03/30/20 09:57:30 Page 8 of 8




sale is incorrect. See Tr. at 56 (“[If] you use just one . . . that’s a sale price. When you use other

sales, it establishes a trend of what values are.”). So, notwithstanding the consonance between

Schroeder’s Comp 2 and the Home, the Court takes all Schroeder’s comps and averages their costs

per square foot, calculating $66.20 per square foot as the correct multiplier for the Home.

Multiplying $66.20 by 6480 square feet and subtracting $124,000 for repairs equals $304,976 as

the Home’s value.

                                              ORDER

       IT IS THEREFORE ORDERED that the Objection to Confirmation is SUSTAINED

and

       FURTHER ORDERED that Debtors shall file within fourteen days an amended Plan that

provides for treatment of Edgefield’s claim consistent with the Home’s value of $304,976.

                                       ##END OF ORDER##




                                                  8
